Dear Mr. Prejeant:
The law does not prohibit an individual from holding full-time employment with the parish waterworks district, while also employed as part-time baseball umpire for a local public school.
The prohibition of concern in Louisiana's Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., would be found in R.S. 42:63 (E), providing:
  E. No person holding a full-time appointive office or full-time employment in the government of this state or a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
Since one of the contemplated positions is part-time,1 the prohibition is inapplicable.
Finally, in response to your specific question, a school board and a municipality are separate political subdivisions as provided in R.S. 42:62
(9) stating:
  (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:62 (4) and (5) provide, respectively:
(4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
(5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full-time